Case 19-14003-elf      Doc 11     Filed 07/09/19 Entered 07/09/19 15:04:38        Desc Main
                                   Document Page 1 of 1


                           U.S. BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 INRE:                                              Chapter 7
           Timothy Michael McGowan
                                                    Bankruptcy Case No.:   19~14003 ELF




                                        ORDER

           AND NOW,   thi~   _ 9th
                               _ _ _ day of _ _ July
                                                _ _ _ __ _ __ , 2019, upon

 consideration of the within Motion to Extend Time to File Required Documents, it is

 hereby:

           ORDERED that the Motion that is GRANTED, and it is

           FURTHER ORDERED that Debtor shall file all required documents with the

 Court on or before - - - -- - - -July
                                   --  23 -- - - ' 2019.




                                                         Judge Eric L. Frank
